DETAILED ACTION
This Office Action is in response to Applicant’s Pre-Brief Appeal submitted on September 3, 2020 for Application # 15/412,257 filed on January 23, 2017 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-21 are pending, of which claims 1-17 and 19-21 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al US 9,984,139 B1 (hereinafter ‘Ye’) in view of Bourbonnais et al US 2012/0150829 A1 (hereinafter ‘Bourbonnais’) as applied, and further in view of Ganesh et al. US 2016/0055300 A1 (hereinafter ‘Ganesh’) and Sugiarto et al. US 2002/0143952 A1 (hereinafter ‘Sugiarto’).

As per claim 1, Ye disclose, A method comprising (Ye: Col 2 Lines 59-60: disclose method for efficiently publishing records):
each of a plurality of data pull devices (Ye: Col 3 Line 66 – Col 4 Line 5: disclose read request ‘data pull’ are considered as reading data from a table anticipates pull data from a table and examiner believes device as a command running on a server and Col 5 Lines 14-16: disclose plurality of read requests to be published ORs through programmatic interface) of a central server (Ye: Col 5 Lines 35-42: disclose logs and ORs are same and teaches durable log publisher, which examiner interprets as central server) retrieving data from a respective one of a plurality of regional server databases (Ye: Col 7 Lines 59-61: disclose plurality of storage nodes of 172A – 172N as disclosed in Fig 1 Elements 172A – 172N, examiner equates these nodes as regional server databases),
wherein a number of the plurality of data pull devices equals a number of the plurality of regional server databases (Ye: Fig 1 Element 172 A – 172 N and Element 152A – 152N: disclose that the Elements 172A – 172N  as storage nodes ‘regional server databases’ have corresponding equal number of Durable log publisher ‘Data pull devices’ as Element 152A – 152N).
It is noted, however, Ye did not specifically detail the aspects of
wherein the plurality of data pull devices function asynchronously as recited in claim 1.
On the other hand, Bourbonnais achieved the aforementioned limitations by providing mechanisms of
wherein the plurality of data pull devices function asynchronously (Bourbonnais: paragraph 0057: disclose asynchronous data replication in a database system and Ye teaches of plurality of data pull devices).
The motivation for doing so would have been to be propagated asynchronously can be active or passive.  Active change detection isolates the changes, at the time of the change, for later processing using database triggers or a similar mechanism.  Passive change detection exploits information from the database recovery log, where changes are recorded for other purposes, to deduce what rows of which tables were changed as well as both the old and new values of changed columns (Bourbonnais: paragraph 0004).
It is noted, however, neither Ye nor Bourbonnais specifically detail the aspects of
for processing data in a security system; 
wherein each of the plurality of data pull devices retrieves the respective data from the respective one of the plurality of regional server databases at respective predetermined time intervals as recited in claim 1.

for processing data in a security system (Ganesh: paragraph 0033: disclose healthcare data via pull operation. Examiner argues that the processing data in a security system is similar to processing data in a health care system and examiner consider data as just information that can be used by any system); 
wherein each of the plurality of data pull devices (Ganesh: paragraph 0033: disclose healthcare data via pull operation) retrieves the respective data from the respective one of the plurality of regional server databases (Ganesh: paragraph 0026: disclose data sources of one or more disparate sources of healthcare information and examiner interprets plurality of regional server databases as disparate sources of data) at respective predetermined time intervals (Ganesh: paragraph 0034: disclose pull operation on a pre-defined basis such as hourly, daily and weekly).
The motivation for doing so would have been to employ by a healthcare system to maintain an up-to-date healthcare data warehouse that is capable of providing healthcare reports on-demand (e.g., provide healthcare reports in real-time or near real-time) (Ganesh: paragraph 0016).
It is noted, however, neither Ye, Ganesh nor Bourbonnais specifically detail the aspects of
wherein the respective predetermined time intervals for a first of the plurality of data pull devices is different than the respective predetermined time intervals for a second of the plurality of data pull devices as recited in claim 1.

wherein the respective predetermined time intervals (Sugiarto: paragraph 0022: disclose the first computer download ‘pull’ time is schedule at 2:00 AM) for a first of the plurality of data pull devices (Sugiarto: paragraph 0020: disclose plurality of users can download ‘pull’ content between 10:00PM – 12:00PM and user will pay 5% less of the purchase price which implies that multiple computers ‘users’ can download within the predetermined time interval) is different than the respective predetermined time intervals (Sugiarto: paragraph 0022: disclose the second computer download ‘pull’ time is schedule at 2:05 AM. The second computer is different from the first computer is considered as plurality of computers) for a second of the plurality of data pull devices (Sugiarto: paragraph 0020: disclose plurality of users can download ‘pull’ content between 12:00AM – 2:00AM and user will pay 10% less of the purchase price which implies that multiple computers ‘users’ can download within the predetermined time interval and paragraph 0023: disclose the download ‘pull’ by various computers at different predetermined time intervals to adjust the bandwidth usage of the network).
The motivation for doing so would have been to allocating bandwidth usage allows more network users to access network resources with less bottlenecks (Sugiarto: Paragraph 0006).
Ye, Ganesh, Sugiarto and Bourbonnais are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Data Replication”.

Therefore, it would have been obvious to combine Bourbonnais, Sugiarto and Ganesh with Ye to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, configuring a starting point of each of the plurality of regional server databases (Ye: Col 18 Line 67 – Col 19 Line 3: disclose starting point to indicate sequence number to check entries 752); and
retrieving the data from the plurality of regional server databases associated with time after the starting point (Ye: Col 11 Lines 44-49: disclose periodically once every X milliseconds and woke up and completed a work iteration and Col 12 Lines 40-44: disclose IR generation during various time periods). 

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Ye disclose, configuring the starting point based on received user input (Ye: Col 21 Lines 38-40: disclose client ‘user’ request will lead to the decision to start publishing the operation records where the starting point is when to start publishing).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein changes within each of the plurality of regional server databases are maintained within each of the plurality of regional server databases (Ye: Fig 1 Element 172 A-172N: disclose changes are made within the storage node), and wherein the central server captures the changes within each of the plurality of regional server databases as needed (Ye: Fig. 1 Element 152A-152N: disclose the capture the changes to the log publisher).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein a central server database has a first schema (Ye: Fig. 1 Element 112A: disclose a storage node and it is anticipated to have a schema), and wherein one of the plurality of regional server databases has a second, different schema (Ye: Fig. 1 Element 152A: disclose a storage node and it is anticipated to have a schema and Col 8 Lines 1-6: disclose different types of data stores which is known that the different type of data stores have different schema).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. In addition, Ye disclose, the central server executing a template matching process to identify portions of the central server database matching portions of the one of the plurality of regional server databases (Ye: Col 22 Lines 17-21: disclose filter threads that select relevant subsets ORs for inclusion, where examiner equates template as filter).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein the central server includes microservice architecture (Ye: Col 24 Lines 63-64: disclose instruction set architecture, examiner equates this to microservice architecture since the specification is not specific on what microservice architecture means).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, wherein each of the plurality of data pull devices exits a low power sleep state at respective predetermined time intervals to retrieve the data from the respective one of the plurality of regional server databases, (Ye: Col 11 Lines 44-49: disclose periodically once every X milliseconds and woke up and completed a work iteration and Col 12 Lines 40-44: disclose IR generation during various time periods).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ye disclose, each of the plurality of data pull devices placing the data from the respective one of the plurality of regional server databases in a respective one a plurality of data queues, wherein the respective one of the plurality of data queues is determined based on a state of the data (Ye: Col 5 Lines 30-36 disclose respective queue at each storage nodes and it is just setting up a conditional on what ORs need to be queue and the state of the data is ready for publishing).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1 and 9 above. In addition, Ye disclose, the central server processing the data; and
the central server moving the data as processed from the respective one of the plurality of data queues to a processed one of the plurality of data queues (Ye: Col 5 Lines 30-36 disclose respective queue at each storage nodes are cached prior to publishing).

As per claim 11, Ye disclose, A method comprising:
each of a plurality of threads of a central server retrieving a predetermined size of data from a plurality of regional server databases (Ye: Col 7 Lines 15-19 and Col 10 Lines 21-25: disclose a window based flow control implies that the predetermined size of data that is on window size and examiner interprets plurality of threads as parallelism, examiner discuss this feature in secondary art below),
wherein the plurality of threads are not assigned to any specific regional server database of the plurality of regional server databases, such that any of the plurality of threads can retrieve the data from any of the plurality of regional server databases (Ye: Col 22 Lines 46-50: disclose the session’s processes/threads are deactivated or reassigned and the buffer space allocated for the session may be freed. Examiner interprets the teach that the thread are not assigned to any specific regional server database since the prior art is clearly states that threads are reassigned. Examiner discuss regarding regional databases in secondary art below).
It is noted, however, Ye did not specifically detail the aspects of
plurality of threads;
wherein the central server identifies a load for the plurality of threads and assigns each of the plurality of threads to a respective equal portion of the load as recited in claim 11.
On the other hand, Bourbonnais achieved the aforementioned limitations by providing mechanisms of
plurality of threads (Bourbonnais: paragraph 0059: disclose a plurality of agent threads look from the work queue and copies in parallel with each other);
wherein the central server identifies a load for the plurality of threads and assigns each of the plurality of threads to a respective equal portion of the load (Bourbonnais: paragraph 0062: disclose that each thread examines critical piece of information regarding that transaction are assessed and tracked).
The motivation for doing so would have been to have a thread for one process which will running to accomplish parallel processing.
It is noted, however, neither Ye nor Bourbonnais specifically detail the aspects of
for processing data in a security system; 
plurality of regional server databases as recited in claim 11.
On the other hand, Ganesh achieved the aforementioned limitations by providing mechanisms of
Ganesh: paragraph 0033: disclose healthcare data via pull operation. Examiner argues that the processing data in a security system is similar to processing data in a health care system and examiner consider data as just information that can be used by any system);
plurality of regional server databases (Ganesh: paragraph 0026: disclose data sources of one or more disparate sources of healthcare information and examiner interprets plurality of regional server databases as disparate sources of data).

As per claim 12, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 13, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 14, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 15, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 16, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.



Claim 18 is canceled.

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 11 above. In addition, Ye disclose, further comprising each of the plurality of threads (Bourbonnais: paragraph 0059: disclose a plurality of agent threads look from the work queue and copies in parallel with each other) placing the data from the respective one of the plurality of regional server databases in a respective one of a plurality of data queues, wherein the respective one of the plurality of data queues is determined based on a state of the data (Ye: Col 5 Lines 30-36 disclose respective queue at each storage nodes and it is just setting up a conditional on what ORs need to be queue and the state of the data is ready for publishing).

As per claim 20, most the remaining limitations are similar to claim 10. Therefore, examiner rejects these limitations under the same rationale as claim 10.

As per claim 21, most the remaining limitations are similar to claims 1 and 5. Therefore, examiner rejects these limitations under the same rationale as claims 1 and 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159